

117 S2847 IS: Let Me Travel America Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2847IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the Federal Government from mandating vaccination against COVID–19 for interstate travel.1.Short titleThis Act may be cited as the Let Me Travel America Act.2.Limitation on authority of Surgeon GeneralSection 361 of the Public Health Service Act (42 U.S.C. 264) is amended by adding at the end the following:(f)Nothing in this section shall be construed to provide the Surgeon General, the Secretary of Health and Human Services, or any Federal agency with the authority to mandate vaccination against Coronavirus Disease 2019 (COVID–19) as a prerequisite for interstate travel, transportation, or movement..3.Interstate common carriers(a)In generalChapter 805 of title 49, United States Code, is amended by adding at the end the following:80505.COVID–19 vaccination status(a)In generalAn entity described in subsection (b) may not deny service to any individual solely based on the vaccination status of the individual with respect to the Coronavirus Disease 2019 (COVID–19).(b)Entity describedAn entity referred to in subsection (a) is a common carrier or any other entity, including a rail carrier (as defined in section 10102, including Amtrak), a motor carrier (as defined in section 13102), a water carrier (as defined in that section), and an air carrier (as defined in section 40102), that—(1)provides interstate transportation of passengers; and(2)is subject to the jurisdiction of the Department of Transportation or the Surface Transportation Board under this title.(c)Savings provisionNothing in this section applies to the regulation of intrastate travel, transportation, or movement, including the intrastate transportation of passengers..(b)Clerical amendmentThe analysis for chapter 805 of title 49, United States Code, is amended by inserting after the item relating to section 80504 the following:80505. COVID–19 vaccination status..4.Rule of constructionNothing in this Act, or an amendment made by this Act, shall be construed to permit or otherwise authorize Congress or an executive agency to enact or otherwise impose a COVID–19 vaccine mandate.